                                                                               FILED
      Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 1 ofCLERK,
                                                                17 U.S.Page
                                                                        DISTRICTID  #:15
                                                                                 COURT


                                                                11/13/2020


                                                                             DM
                                                                   CENTRAL DISTRICT OF CALIFORNIA
 1   NICOLA T. HANNA                                                 BY: ___________________ DEPUTY
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0102
 7        Facsimile: (213) 894-6269
          E-mail:    andrew.brown@usdoj.gov
 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9

10                            UNITED STATES DISTRICT COURT

11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                   No. CR    2:20-cr-00567-SB

13              Plaintiff,                       PLEA AGREEMENT FOR DEFENDANT
                                                 EDGARDO ZETA MONTALBAN
14                    v.

15   EDGARDO ZETA MONTALBAN,

16              Defendant.

17

18        1.     This constitutes the plea agreement between EDGARDO ZETA
19   MONTALBAN (“defendant”), and the United States Attorney’s Office for
20   the Central District of California (the “USAO”) in the above-
21   captioned case.       This agreement is limited to the USAO and cannot
22   bind any other federal, state, local, or foreign prosecuting,
23   enforcement, administrative, or regulatory authorities.
24        ///
25

26

27

28

                                                1
      Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 2 of 17 Page ID #:16



 1                             DEFENDANT’S OBLIGATIONS

 2        2.   Defendant agrees to:

 3             a)    At the earliest opportunity requested by the USAO and

 4   provided by the Court, appear and plead guilty to Count One of the

 5   information, which charges defendant with Conspiracy to Commit Wire

 6   Fraud, in violation of 18 U.S.C. § 1349.

 7             b)    Not contest facts agreed to in this agreement.

 8             c)    Abide by all agreements regarding sentencing

 9   contained in this agreement.

10             d)    Appear for all court appearances, surrender as

11   ordered for service of sentence, obey all conditions of any bond,

12   and obey any other ongoing court order in this matter.

13             e)    Not commit any crime; however, offenses that would be

14   excluded for sentencing purposes under United States Sentencing

15   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are

16   not within the scope of this agreement.

17             f)    Be truthful at all times with Pretrial Services, the

18   United States Probation Office, and the Court.

19             g)    Pay the applicable special assessment at or before

20   the time of sentencing unless defendant lacks the ability to pay and

21   prior to sentencing submits a completed financial statement on a

22   form to be provided by the USAO.

23             h)    Not bring a post-conviction collateral attack on the

24   conviction or sentence except a post-conviction collateral attack

25   based on a claim of ineffective assistance of counsel.

26             i)    Not move to withdraw defendant's guilty plea.

27             j)    Not file a notice of appeal, unless the term of

28   imprisonment imposed exceeds twenty years.

                                            2
      Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 3 of 17 Page ID #:17



 1              k)   Support the government’s request that defendant’s

 2   supervised release include the following suspicionless search

 3   conditions:

 4        Defendant shall submit defendant’s person and any
          property, residence, vehicle, papers, computer, other
 5        electronic communication or data storage devices or media,
          and effects to search and seizure at any time of the day
 6        or night by any law enforcement or probation officer, with
          or without a warrant, and with or without cause.
 7
          If stopped or questioned by a law enforcement officer for
 8        any reason, defendant shall notify that officer that
          defendant is on federal supervised release and subject to
 9        search with or without cause.
10                             THE USAO’S OBLIGATIONS

11        3.    The USAO agrees to:

12              a)   Not contest facts agreed to in this agreement.

13              b)   Abide by all agreements regarding sentencing

14   contained in this agreement.

15              c)   At the time of sentencing, provided that defendant

16   demonstrates an acceptance of responsibility for the offense up to

17   and including the time of sentencing, recommend a two-level

18   reduction in the applicable Sentencing Guidelines offense level,

19   pursuant to U.S.S.G. § 3E1.1, and recommend and, if necessary, move

20   for an additional one-level reduction if available under that

21   section.

22              d)   At the time of sentencing, move to dismiss the

23   remaining count of the information as against defendant.           Defendant

24   understands, however, that at the time of sentencing the Court may

25   consider any dismissed charges in determining the applicable

26   Sentencing Guidelines range, the propriety and extent of any

27   departure from that range, and the sentence to be imposed.

28

                                            3
      Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 4 of 17 Page ID #:18



 1                              NATURE OF THE OFFENSE

 2        4.   Defendant understands that for defendant to be guilty of

 3   conspiracy to commit wire fraud, in violation of Title 18, United

 4   States Code, Section 1349, the following must be true:           First,

 5   during the time period alleged in the information there was an

 6   agreement between two or more persons to commit wire fraud; Second,

 7   defendant became a member of the conspiracy knowing of its object

 8   and intending to help accomplish it.        The elements of wire fraud, in

 9   turn, are as follows:     First, defendant knowingly participated in or

10   devised a scheme to defraud, or a scheme or plan for obtaining money

11   or property by means of false or fraudulent pretenses,

12   representations, or promises; Second, the statements made or facts

13   omitted as part of the scheme were material, that is, they had a

14   natural tendency to influence, or were capable of influencing, a

15   person to part with money or property; Third, defendant acted with

16   the intent to defraud, that is, the intent to deceive or cheat; and

17   Fourth, defendant used, or caused to be used, wire communications in

18   interstate or foreign commerce to carry out or attempt to carry out

19   an essential part of the scheme.

20                            PENALTIES AND RESTITUION

21        5.   Defendant understands that the statutory maximum sentence

22   that the Court can impose for a violation of Title 18, United States

23   Code, Sections 1349, 1343, is: 20 years imprisonment; a three-year

24   period of supervised release; a fine of $250,000, or twice the gross

25   gain or loss, whichever is greatest; and a mandatory special

26   assessment of $100.

27        6.   Defendant understands that supervised release is a period

28   of time following imprisonment during which defendant will be

                                            4
      Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 5 of 17 Page ID #:19



 1   subject to various restrictions and requirements.          Defendant

 2   understands that if defendant violates one or more of the conditions

 3   of any supervised release imposed, defendant may be returned to

 4   prison for all or part of the term of supervised release authorized

 5   by statute for the offense that resulted in the term of supervised

 6   release, which could result in defendant serving a total term of

 7   imprisonment greater than the statutory maximum stated above.

 8        7.   Defendant understands that, by pleading guilty, defendant

 9   may be giving up valuable government benefits and valuable civic

10   rights, such as the right to vote, the right to possess a firearm,

11   the right to hold office, and the right to serve on a jury.

12   Defendant understands that once the court accepts defendant’s guilty

13   plea, it will be a federal felony for defendant to possess a firearm

14   or ammunition.   Defendant understands that the conviction in this

15   case may also subject defendant to various other collateral

16   consequences, including but not limited to revocation of probation,

17   parole, or supervised release in another case and suspension or

18   revocation of a professional license.        Defendant understands that

19   unanticipated collateral consequences will not serve as grounds to

20   withdraw defendant’s guilty plea.

21        8.   Defendant and his counsel have discussed the fact that,

22   and defendant understands that, if defendant is not a United States

23   citizen, the conviction in this case makes it practically inevitable

24   and a virtual certainty that defendant will be removed or deported

25   from the United States.     Defendant may also be denied United States

26   citizenship and admission to the United States in the future.

27   Defendant understands that while there may be arguments that

28   defendant can raise in immigration proceedings to avoid or delay

                                            5
      Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 6 of 17 Page ID #:20



 1   removal, removal is presumptively mandatory and a virtual certainty

 2   in this case.   Defendant further understands that removal and

 3   immigration consequences are the subject of a separate proceeding

 4   and that no one, including defendant’s attorney or the Court, can

 5   predict to an absolute certainty the effect of defendant’s

 6   conviction on defendant’s immigration status.         Defendant

 7   nevertheless affirms that defendant wants to plead guilty regardless

 8   of any immigration consequences that this plea may entail, even if

 9   the consequence is automatic removal from the United States.

10        9.    Defendant understands that defendant will be required to

11   pay full restitution to the victims of the offense to which

12   defendant is pleading guilty.      Defendant agrees that, in return for

13   the USAO’s compliance with its obligations under this agreement, the

14   Court may order restitution to persons other than the victims of the

15   offenses to which defendant is pleading guilty and in amounts

16   greater than those alleged in the count to which defendant is

17   pleading guilty.    In particular, defendant agrees that the Court may

18   order restitution to any victim of any of the following for any

19   losses suffered by that victim as a result: (a) any relevant

20   conduct, as defined in U.S.S.G. § 1B1.3, in connection with the

21   offenses to which defendant is pleading guilty; and (b) any counts

22   dismissed and charges not prosecuted pursuant to this agreement as

23   well as all relevant conduct, as defined in U.S.S.G. § 1B1.3, in

24   connection with those counts and charges.

25                                   FACTUAL BASIS

26        10.   Defendant admits that defendant is, in fact, guilty of the

27   offenses to which defendant is agreeing to plead guilty.           Defendant

28   and the USAO agree to the statement of facts provided below and

                                            6
      Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 7 of 17 Page ID #:21



 1   agree that this statement of facts is sufficient to support a plea

 2   of guilty to the charges described in this agreement and to

 3   establish the Sentencing Guidelines factors set forth below but is

 4   not meant to be a complete recitation of all facts relevant to the

 5   underlying criminal conduct or all facts known to either party that

 6   relate to that conduct.

 7        Beginning in or before 2013, and continuing through September
          2020, there was an agreement between two or more persons to
 8
          commit wire fraud. Defendant became a member of that conspiracy
 9        knowing of its object and intending to help accomplish it. In
          furtherance of the conspiracy, defendant, who held himself out
10        as an accountant and tax preparer, asked some of his clients to
          invest in a non-existent federal grant program he called
11        “Suppressed IRS Accounts.” Defendant told his clients that if
          they paid him in cash the amount of taxes their companies owed,
12        the federal government would issue them grants many times
13        larger. Defendant’s co-conspirator counterfeited Treasury
          checks made payable to the clients, which defendant used to
14        convince his clients that they would receive the promised
          riches. After the victims paid him, defendant made up excuses
15        as to why the Treasury checks had been delayed, and tricked the
          victims into paying him more money, purportedly for expenses
16        necessary to overcome the obstacles to the issuance of their
17        checks. Throughout this conspiracy, defendant and his co-
          conspirators acted with the intent to defraud, and communicated
18        with each other and the victims about this scheme by wire in
          interstate commerce, defrauding the victims out of at least $4
19        million.
20                                SENTENCING FACTORS

21        11.   Defendant understands that in determining defendant’s

22   sentence the Court is required to calculate the applicable

23   Sentencing Guidelines range and to consider that range, possible

24   departures under the Sentencing Guidelines, and the other sentencing

25   factors set forth in 18 U.S.C. § 3553(a).        Defendant understands

26   that the Sentencing Guidelines are advisory only, that defendant

27   cannot have any expectation of receiving a sentence within the

28   calculated Sentencing Guidelines range, and that after considering

                                            7
      Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 8 of 17 Page ID #:22



 1   the Sentencing Guidelines and the other § 3553(a) factors, the Court

 2   will be free to exercise its discretion to impose any sentence it

 3   finds appropriate up to the maximum set by statute for the crimes of

 4   conviction.

 5        12.   Defendant and the USAO agree to the following applicable

 6   Sentencing Guidelines factors:

 7        Base Offense Level:            7       U.S.S.G. § 2B1.1(a)(1)

 8        Loss over $3.5MM:            +18       U.S.S.G. § 2B1.1(b)(1)(H)

 9   Defendant and the USAO reserve the right to argue that additional

10   specific offense characteristics, adjustments, and departures under

11   the Sentencing Guidelines are appropriate.

12        13.   Defendant understands that there is no agreement as to

13   defendant’s criminal history score or category.

14        14.   Defendant and the USAO reserve the right to argue for a

15   sentence outside the sentencing range established by the Sentencing

16   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

17   (a)(2), (a)(3), (a)(6), and (a)(7).

18                        WAIVER OF CONSTITUTIONAL RIGHTS

19        15.   Defendant understands that by pleading guilty, defendant

20   gives up the following rights:

21              a)   The right to persist in a plea of not guilty.

22              b)   The right to a speedy and public trial by jury.

23              c)   The right to be represented by counsel – and if

24   necessary have the court appoint counsel - at trial.          Defendant

25   understands, however, that, defendant retains the right to be

26   represented by counsel – and if necessary have the court appoint

27   counsel – at every other stage of the proceeding.

28

                                             8
      Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 9 of 17 Page ID #:23



 1              d)     The right to be presumed innocent and to have the

 2   burden of proof placed on the government to prove defendant guilty

 3   beyond a reasonable doubt.

 4              e)     The right to confront and cross-examine witnesses

 5   against defendant.

 6              f)     The right to testify and to present evidence in

 7   opposition to the charges, including the right to compel the

 8   attendance of witnesses to testify.

 9              g)     The right not to be compelled to testify, and, if

10   defendant chose not to testify or present evidence, to have that

11   choice not be used against defendant.

12              h)     Any and all rights to pursue any affirmative

13   defenses, Fourth Amendment or Fifth Amendment claims, and other

14   pretrial motions that have been filed or could be filed.

15                           LIMITED WAIVER OF DISCOVERY

16        16.   In exchange for the government's obligations under this

17   agreement, defendant gives up any right defendant may have had to

18   receive any additional discovery.

19                         WAIVER OF APPEAL OF CONVICTION

20        17.   Defendant understands that, with the exception of an

21   appeal based on a claim that defendant’s guilty pleas were

22   involuntary, by pleading guilty defendant is waiving and giving up

23   any right to appeal defendant’s convictions on the offenses to which

24   defendant is pleading guilty.

25                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

26        18.   Defendant agrees that, provided the Court imposes a term

27   of imprisonment of no more than twenty years, defendant gives up the

28   right to appeal all of the following: (a) the procedures and

                                            9
      Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 10 of 17 Page ID #:24



 1   calculations used to determine and impose any portion of the

 2   sentence; (b) the term of imprisonment imposed by the Court; (c) the

 3   fine imposed by the court, provided it is within the statutory

 4   maximum; (d) the term of probation or supervised release imposed by

 5   the Court, provided it is within the statutory maximum; (e) the

 6   amount and terms of any restitution order, provided it requires

 7   payment of no more than $10,000,000; and (f) the conditions of

 8   probation or supervised release imposed by the Court.

 9        19.    Defendant also gives up any right to bring a post-

10   conviction collateral attack on the convictions or sentence,

11   including any order of restitution, except a post-conviction

12   collateral attack based on a claim of ineffective assistance of

13   counsel, a claim of newly discovered evidence, or an explicitly

14   retroactive change in the applicable Sentencing Guidelines,

15   sentencing statutes, or statutes of conviction.

16        20.    The USAO gives up its right to appeal any portion of the

17   sentence.

18                      RESULT OF WITHDRAWAL OF GUILTY PLEA

19        21.    Defendant agrees that if, after entering a guilty plea

20   pursuant to this agreement, defendant seeks to withdraw and succeeds

21   in withdrawing defendant’s guilty plea on any basis other than a

22   claim and finding that entry into this plea agreement was

23   involuntary, then (a) the USAO will be relieved of all of its

24   obligations under this agreement; and (b) should the USAO choose to

25   pursue any charge that was either dismissed or not filed as a result

26   of this agreement, then (i) any applicable statute of limitations

27   will be tolled between the date of defendant’s signing of this

28   agreement and the filing commencing any such action; and

                                            10
      Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 11 of 17 Page ID #:25



 1   (ii) defendant waives and gives up all defenses based on the statute

 2   of limitations, any claim of pre-indictment delay, or any speedy

 3   trial claim with respect to any such action, except to the extent

 4   that such defenses existed as of the date of defendant’s signing

 5   this agreement.

 6                           EFFECTIVE DATE OF AGREEMENT

 7        22.   This agreement is effective upon signature and execution

 8   of all required certifications by defendant, defendant’s counsel,

 9   and an Assistant United States Attorney.

10                               BREACH OF AGREEMENT

11        23.   Defendant agrees that if defendant, at any time after the

12   signature of this agreement and execution of all required

13   certifications by defendant, defendant’s counsel, and an Assistant

14   United States Attorney, knowingly violates or fails to perform any

15   of defendant’s obligations under this agreement (“a breach”), the

16   USAO may declare this agreement breached.         All of defendant’s

17   obligations are material, a single breach of this agreement is

18   sufficient for the USAO to declare a breach, and defendant shall not

19   be deemed to have cured a breach without the express agreement of

20   the USAO in writing.     If the USAO declares this agreement breached,

21   and the Court finds such a breach to have occurred, then: (a) if

22   defendant has previously entered a guilty plea pursuant to this

23   agreement, defendant will not be able to withdraw the guilty pleas,

24   (b) the USAO will be relieved of all its obligations under this

25   agreement, and (c) defendant will still be bound by defendant’s

26   obligations under this agreement.

27        24.   Following the Court’s finding of a knowing breach of this

28   agreement by defendant, should the USAO choose to pursue any charge

                                            11
      Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 12 of 17 Page ID #:26



 1   that was either dismissed or not filed as a result of this

 2   agreement, then:

 3              a)    Defendant agrees that any applicable statute of

 4   limitations is tolled between the date of defendant’s signing of

 5   this agreement and the filing commencing any such action.

 6              b)    Defendant waives and gives up all defenses based on

 7   the statute of limitations, any claim of pre-indictment delay, or

 8   any speedy trial claim with respect to any such action, except to

 9   the extent that such defenses existed as of the date of defendant’s

10   signing this agreement.

11              c)    Defendant agrees that: (i) any statements made by

12   defendant, under oath, at the guilty plea hearing (if such a hearing

13   occurred prior to the breach); (ii) the agreed to factual basis

14   statement in this agreement; and (iii) any evidence derived from

15   such statements, shall be admissible against defendant in any such

16   action against defendant, and defendant waives and gives up any

17   claim under the United States Constitution, any statute, Rule 410 of

18   the Federal Rules of Evidence, Rule 11(f) of the Federal Rules of

19   Criminal Procedure, or any other federal rule, that the statements

20   or any evidence derived from the statements should be suppressed or

21   are inadmissible.

22                    COURT AND PROBATION OFFICE NOT PARTIES

23        25.   Defendant understands that the Court and the United States

24   Probation Office are not parties to this agreement and need not

25   accept any of the USAO’s sentencing recommendations or the parties’

26   agreements to facts or sentencing factors.

27        26.   Defendant understands that both defendant and the USAO are

28   free to: (a) supplement the facts by supplying relevant information

                                            12
      Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 13 of 17 Page ID #:27



 1   to the United States Probation Office and the Court, (b) correct any

 2   and all factual misstatements relating to the Court’s Sentencing

 3   Guidelines calculations and determination of sentence, and (c) argue

 4   on appeal and collateral review that the Court’s Sentencing

 5   Guidelines calculations and the sentence it chooses to impose are

 6   not error, although each party agrees to maintain its view that the

 7   calculations in the plea agreement are consistent with the facts of

 8   this case.   While this paragraph permits both the USAO and defendant

 9   to submit full and complete factual information to the United States

10   Probation Office and the Court, even if that factual information may

11   be viewed as inconsistent with the facts agreed to in this

12   agreement, this paragraph does not affect defendant’s and the USAO’s

13   obligations not to contest the facts agreed to in this agreement.

14        27.   Defendant understands that even if the Court ignores any

15   sentencing recommendation, finds facts or reaches conclusions

16   different from those agreed to, and/or imposes any sentence up to

17   the maximum established by statute, defendant cannot, for that

18   reason, withdraw defendant’s guilty pleas, and defendant will remain

19   bound to fulfill all defendant’s obligations under this agreement.

20   Defendant understands that no one –- not the prosecutor, defendant’s

21   attorney, or the Court –- can make a binding prediction or promise

22   regarding the sentence defendant will receive, except that it will

23   be within the statutory maximum.

24                             NO ADDITIONAL AGREEMENTS

25        28.   Defendant understands that, except as set forth herein,

26   there are no promises, understandings, or agreements between the

27   USAO and defendant or defendant’s attorney, and that no additional

28

                                            13
Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 14 of 17 Page ID #:28
Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 15 of 17 Page ID #:29
         Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 16 of 17 Page ID #:30




     1   informed    and voluntary     one;   and   the    factual     basis   set forth    in this

     2   agreement    is sufficient     to support        my   client's     entry   of a guilty

     3   plea   pursuant   to this    agreement.

     4

     5                                                             I / .,   1- -    2--tP
                                                                Date
     6   Attorney for Defendant
         EDGARDO ZETA MONTALBAN
     7

     8

     9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     16
      Case 2:20-cr-00567-SB Document 8 Filed 11/13/20 Page 17 of 17 Page ID #:31



 1                               CERTIFICATE OF SERVICE

 2
          I, Lorinda A. Cantu, declare:
 3
          That I am a citizen of the United States and a resident of or
 4
     employed in Los Angeles County, California; that my business address is
 5
     the Office of United States Attorney, 312 North Spring Street, Los
 6
     Angeles, California 90012; that I am over the age of 18; and that I am not
 7

 8   a party to the above-titled action;

 9        That I am employed by the United States Attorney for the Central

10   District of California, who is a member of the Bar of the United States

11   District Court for the Central District of California, at whose direction

12   I served a copy of:

13   PLEA AGREEMENT FOR DEFENDANT EDGARDO ZETA MONTALBAN

14   ☐ Placed in a closed envelope for        ☐ Placed in a sealed envelope for
       collection and inter-office              collection and mailing via United
15     delivery, addressed as follows:          States mail, addressed as
                                                follows:
16

17
     ☐ By hand delivery, addressed as         ☐ By facsimile, as follows:
18
       follows:
19
     ☒ Via email, as follows:                 ☐ By Federal Express, as follows:
20
     melnickdefense@gmail.com
21

22   This Certificate is executed on November 13, 2020, at Los Angeles,
23   California.    I certify under penalty of perjury that the foregoing is true
24   and correct.
25

26
                                             Lorinda A. Cantu
27                                           Lorinda A. Cantu
                                             Legal Assistant
28
